     Case 2:19-cv-02325-TLN-GGH Document 15 Filed 03/26/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MARLON ROBERSON,                                 No. 2:19-cv-02325-TLN-GGH
12                      Petitioner,
13           v.                                        ORDER
14    SACRAMENTO COUNTY SUPERIOR
      COURT,
15
                        Respondent.
16

17

18          This matter is before the Court on remand from the Ninth Circuit for the limited purpose

19   of granting or denying a certificate of appealability (ECF No. 13) and on Petitioner Marlon

20   Roberson’s (“Petitioner”) Motion for Certificate of Appealability (ECF No. 14). After carefully

21   considering the Ninth Circuit’s instructions and Petitioner’s arguments, the Court DENIES

22   Petitioner’s Motion. (ECF No. 14.)

23          Petitioner, proceeding pro se, initiated this action for a writ of mandamus alleging

24   Respondent Sacramento County Superior Court violated his Sixth and Fourteenth Amendment

25   rights. (ECF No. 1.) On December 5, 2019, the magistrate judge issued an Order and Findings

26   and Recommendations, ordering a district judge to be assigned to this action and recommending

27   Petitioner’s application for a writ of mandamus be dismissed and this case be closed. (See ECF

28   No. 3.) Petitioner was given fourteen days after being served with the Findings and

                                                      1
     Case 2:19-cv-02325-TLN-GGH Document 15 Filed 03/26/21 Page 2 of 4


 1   Recommendations to file written objections with the Court and was advised that failure to file

 2   objections within the specified time may waive the right to appeal the Court’s order. (Id. at 2.)

 3   On December 20, 2019, Petitioner filed objections to the Findings and Recommendations,

 4   arguing that:

 5          a writ of mandate may be issued by any court to any inferior tribunal to compel the
            performance of an act which the law specially enjoins as a duty resulting from an
 6
            office, trust, or station or to compel the admission of a party to the use and
 7          enjoyment of a right to which the party is entitled and from which the party is
            unlawfully precluded by that inferior tribunal.
 8

 9   (ECF No. 5 at 4.)

10          On January 16, 2020, the Court adopted the Findings and Recommendations in full and

11   dismissed the action, concluding the California Superior Court is not an “inferior tribunal” in

12   relation to this Court under Cal. Civ. Proc. Code § 1085 and this Court “lacks jurisdiction to

13   compel state courts to comply with” Petitioner’s requests. (ECF No. 6 at 2 (citing ECF No. 3 at

14   2).) On the same day, the Clerk of the Court entered judgment and served the Order of Dismissal

15   on Petitioner. (ECF No. 7; see docket, No. 2:19-cv-02325-TLN-GGH.) On January 28, 2020,

16   Petitioner filed his Notice of Appeal. (ECF No. 9.) On April 6, 2020, the Ninth Circuit issued an

17   Order remanding the case to this Court “for the limited purpose of granting or denying” a

18   certificate of appealability. (ECF No. 13 at 1 (citing 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b);

19   United States v. Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997); Slack v. McDaniel, 529 U.S. 473,

20   482, 484 (2002)).) The Ninth Circuit directed this Court to “specify which issue or issues meet

21   the required showing” if it decides to issue a certificate of appealability or to “state its reasons

22   why a certificate of appealability should not be granted” if it decides not to issue one. (Id. at 1–

23   2.) On January 25, 2021, Petitioner filed the instant Motion for Certificate of Appealability.

24   (ECF No. 14.)

25          A certificate of appealability may be issued “only if the applicant has made a substantial

26   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Under this standard, a

27   petitioner must demonstrate “that reasonable jurists could debate whether . . . the petition should

28   have been resolved in a different manner or that the issues presented were adequate to deserve

                                                         2
     Case 2:19-cv-02325-TLN-GGH Document 15 Filed 03/26/21 Page 3 of 4


 1   encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal

 2   quotations omitted); see also Slack, 529 U.S. at 484–85. The Ninth Circuit has explicitly

 3   provided:

 4          [T]he issuance of a [certificate of appealability] is not precluded where the
            petitioner cannot meet the standard to obtain a writ of habeas corpus . . . This
 5
            general principle reflects the fact that the [certificate of appealability] requirement
 6          constitutes a gatekeeping mechanism that prevents [an appellate court] from
            devoting judicial resources on frivolous issues while at the same time affording
 7          habeas petitioners an opportunity to persuade [the appellate court] . . . of the
            potential merit of issues that may appear, at first glance, to lack merit.
 8

 9   Lambright v. Stewart, 220 F.3d 1022, 1025 (9th Cir. 2000); see also Love v. Scribner, No.
10   06cv640-WQH-RBB, 2010 WL 1031302, at *1 (S.D. Cal. Mar. 18, 2010). As the Ninth Circuit
11   has instructed this Court, “[u]pon the filing of a notice of appeal and a request for a certificate of
12   appealability, the district court shall indicate which specific issue or issues satisfy the standard for
13   issuing a certificate, or state its reasons why a certificate should not be granted.” Asrar, 116 F.3d
14   at 1270.
15          Here, Petitioner notes in his Motion for Certificate of Appealability that he “intends to
16   appeal from this [Court’s] January 16, 2020 dismissal of [his] application for a writ of
17   mandamus/habeas corpus.” (ECF No. 14 at 1.) As the magistrate judge noted in the Findings and
18   Recommendations, “Petitioner’s request seeks this [Court] to vacate his Sacramento County
19   Superior Court conviction and order a new trial based on the denial of his [Faretta] motion.”
20   (ECF No. 3 at 1.) As the magistrate judge correctly determined, federal courts “do not have
21   original jurisdiction pursuant to [Cal. Civ. Proc. Code] § 1085 to issue a writ of mandamus.” (Id.
22   at 2.) Nor do federal courts have jurisdiction under 28 U.S.C. § 1381 “to compel state courts to
23   comply with [P]etitioner’s requests,” as § 1381 “applies only to actions brought against an officer
24   or employee of the United States.” (Id. (internal quotations omitted).) Petitioner has therefore
25   not made a “substantial showing of the denial of a constitutional right.” See 28 U.S.C. §
26   2253(c)(2). The Court further finds “reasonable jurists” would not debate “whether the petition
27   should have been resolved in a different manner.” See Miller-El, 537 U.S. at 336.
28

                                                         3
     Case 2:19-cv-02325-TLN-GGH Document 15 Filed 03/26/21 Page 4 of 4


 1          In light of the foregoing, the Court hereby DENIES Petitioner’s Motion for Certificate of

 2   Appealability. (ECF No. 14.) In accordance with the Ninth Circuit’s April 6, 2020 Order (ECF

 3   No. 13), the Clerk of the Court is directed to serve a copy of this Order on the Ninth Circuit.

 4          IT IS SO ORDERED.

 5   DATED: March 25, 2021

 6

 7

 8
                                                   Troy L. Nunley
 9
                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       4
